Title: John Vaughan to Thomas Jefferson, 28 May 1814
From: Vaughan, John,Biddle, Nicholas,Biddle, Jane
To: Jefferson, Thomas


          
                        D sir
                        
                            Philad.
                            28 May 1814
                        
                    
          My particular friend Mr Nicholas Biddle, with his Lady, daughter of the late Mrs Craig, are travelling to some of the springs in Your State, to reestablish health & tranquility of mind, which had been much affected by their
			 late Domestic afflictions—Should they have the opportunity—I should feel gratified at being the means of bringing you personally acquainted—Mr Biddle’s tour to Europe has led him to appreciate more correctly,  the Otium cum Dignitate which Monticello affords, & Mrs B with a taste formed by that of her accomplished mother will not be less pleased with your elegant retirement—With regret that I cannot s Indulge myself by a similar gratification I  remain D sir
          Your friend & sert
                        Jn Vaughan
                    
        